Citation Nr: 0803457	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-operative residuals of 
avascular necrosis of the right femoral head.

2.  Entitlement to service connection for a right knee 
disability to include as secondary to service-connected post-
operative residuals of avascular necrosis of the right 
femoral head.

3.  Entitlement to service connection for a right ankle 
disability claimed as secondary to service-connected post-
operative residuals of avascular necrosis of the right 
femoral head.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to December 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by which the RO denied 
service connection for, in pertinent part, tinnitus, a right 
knee disability, and a right ankle disability.  Regarding 
post-operative residuals of avascular necrosis of the right 
femoral head, the veteran is contesting the initial rating 
assigned.  

In February 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In October 2007, the 
veteran testified before the undersigned Acting Veterans Law 
Judge via video teleconference.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for service-connected post-operative residuals 
of avascular necrosis of the right femoral head and 
entitlement to service connection for a right knee disability 
to include as secondary to service-connected post-operative 
residuals of avascular necrosis of the right femoral head are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a 
disability of the right ankle.

2.  The evidence is in relative equipoise as to whether the 
veteran's tinnitus is related to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or as a 
result of the veteran's active duty service, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.  Resolving the benefit of any doubt in the veteran's 
favor, tinnitus was incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claims, such error was harmless 
regarding the claim of entitlement to service connection for 
a right ankle disability, as the claim is denied, and no 
disability rating or effective date will be assigned with 
respect to it.  



VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded VA medical 
examinations regarding the issues decided herein.  The 
examination reports did not discuss the etiology of the 
veteran's claimed right ankle disability.  However, as there 
is no evidence of a right ankle disability, such an 
examination question would not have been necessary is any 
case.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been 
accomplished with respect to the claim for service connection 
for right ankle disability, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained, or 
the record otherwise contains, private medical records for 
which information was available.  The veteran has denied VA 
medical treatment.  The record suggests the existence of 
other private medical records.  However, as the veteran has 
neither provided that evidence himself nor provided 
sufficient information to enable VA to seek the records, they 
are not part of the record, and VA need not attempt to obtain 
them.  38 C.F.R. § 3.159(c)(1)(i).  Indeed, the undersigned 
held the record open for 60 days to permit the veteran an 
opportunity to submit additional evidence in support of his 
claim.  No such evidence was provided.  As stated above, VA 
medical examinations were provided.  

Finally, with regard to the claim for service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or the 
result of, a service-connected disability shall be service 
connected. Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice- connected disease or injury was aggravated by a 
service- connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (71 Fed. 
Reg. 52744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 
448 (1995). Since VA has been complying with Allen since 
1995, the aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal. 

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Discussion

Right ankle

The granting of service connection entails the presence of a 
current disability.  Id;  38 C.F.R. §§ 3.303, 3.310; Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

The veteran contends that he suffers from a right ankle 
disability that is due to his service-connected post-
operative residuals of avascular necrosis of the right 
femoral head.  Initially, the Board observes that the veteran 
is not competent to opine regarding issues requiring medical 
expertise such as diagnoses and etiologies of medical 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, the Board 
cannot credit his assertions regarding the presence of a 
right ankle disability that is due to the service-connected 
post-operative avascular necrosis of the right femoral head.  

The relevant competent evidence of record consists of a July 
2002 VA medical examination report reflecting the absence of 
a right ankle disability.  Similarly, on examination in 
December 2003, the veteran was diagnosed as having 
"occasional pain in the right ankle - with normal x-ray of 
the right ankle."  The Board notes that pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted when there is no sufficient factual 
showing that the pain derives from an in-service injury or 
disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Indeed, the veteran testified in October 2007 that he had not 
been diagnosed with a specific disability of the right ankle.  
Because the veteran does not suffer from a right ankle 
disability, service connection for such is denied both 
directly and on a secondary basis.  38 C.F.R. §§ 3.303, 
3.310; Gilpin, supra.

Because there is no competent medical evidence contradicting 
the foregoing, the evidence is not in relative equipoise, and 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.

Tinnitus

The service medical records indicate no complaints or 
findings of tinnitus.  However, in January 2002, some two 
weeks following separation from service, the veteran claimed 
entitlement to service connection for tinnitus and reported 
tinnitus to the examiner on VA audiologic examination 
conducted in March 2002.  On examination, the veteran 
asserted that he was exposed to the noise of machine guns and 
small arms during service.  The examiner diagnosed tinnitus 
and opined that it was due to acoustic trauma in service.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate.  A medical opinion cannot, however, be 
disregarded solely on the rationale that the medical opinion 
was based on a history given by the veteran.  In this case, 
the RO rejected the VA examiner's opinion because it was 
based solely on information provided by the veteran.  The 
Board, however, finds the veteran's testimony regarding 
inservice noise exposure and experiencing tinnitus to be 
credible.  The Board therefore credits the examiner's opinion 
because it is based on assertions of the veteran, which have 
been found to be consistent with the nature of his service 
that included a rifle sharpshooter badge.  Because the 
examiner opined that the veteran suffers from tinnitus that 
is related to noise exposure in service and because there is 
no competent medical evidence to the contrary, service 
connection for tinnitus is granted.  38 C.F.R. § 3.303; see 
also 38 U.S.C.A. § 5107; Gilpin, supra.


ORDER

Service connection for a right ankle disability is denied.

Service connection for tinnitus is granted.


REMAND

The veteran's service-connected post-operative residuals of 
avascular necrosis of the right femoral head were last 
comprehensively evaluated in December 2003, over four years 
ago.  In order to rate the disability, the Board requires 
more current information.  VA's statutory duty to assist the 
veteran, indeed, includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the record 
reflects a right knee disability but no competent medical 
opinion regarding its etiology.  Thus, the RO must schedule a 
VA orthopedic examination as described below that assess the 
current state of the veteran's avascular necrosis and 
considers the etiology of any right knee disability.

Because the veteran has not been apprised of disability 
ratings and effective dates as applicable and as mandated by 
the Court in Dingess, the RO should sent the veteran a 
corrective VCAA notice that outlines the relevant information 
pursuant to the Court's holding in that case.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that outlines information regarding 
disability ratings and effective dates as 
applicable under Dingess.

2.  Schedule a VA orthopedic examination.

With respect to the service-connected 
post-operative residuals of avascular 
necrosis of the right femoral head, the 
examiner should determine the nature and 
severity of that disability.  All symptoms 
should be described in detail; the 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the disability exhibits 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should comment on the effect of the 
disability on range of motion.  Range of 
motion measurements should be provided.  

Regarding the right knee, the examiner the 
examiner should be asked to answer the 
following questions:

A	Is it as likely as not (50 percent 
probability or greater) that the veteran's 
currently diagnosed right knee disability 
is in any way the result of his service-
connected post-operative residuals of 
avascular necrosis of the right femoral 
head?

B	In the alternative, is it as likely as 
not (50 percent probability or greater) 
that the service-connected post-operative 
residuals of avascular necrosis of the 
right femoral head have, in any way, 
aggravated the currently diagnosed right 
knee disability?

If the answer to this question is in the 
positive, the examiner is further 
requested to determine the degree of 
aggravation caused by his service-
connected post-operative residuals of 
avascular necrosis of the right femoral 
head in terms of percentage of 
aggravation, to as precise a degree as 
possible, and to identify any and all 
bases for his or her opinions.

C	Finally, in the alternative, is it as 
likely as not (50 percent probability or 
greater) that the currently diagnosed 
right knee disorder is in any way the 
result of the veteran's active service, or 
any incident thereof?

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

3.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


